Per Curiam.
It is apparent upon an examination of the papers that the court did not overlook any point which was presented upon the previous argument, and as to those, points the court adheres to its decision. 6 N. Y. Supp. 750. The husband of the owner, in attempting to act. as his own law*960ver, does not seem to have adequately protected his own interests. The commissioners seemed to have erred in the exclusion of evidence upon cross-examination of the witness upon the part of the city' Of purchases in the neighborhood, and their award, in view of the surrounding circumstances, seems to he inadequate. We think this matter should be referred back, in order that they may revise their valuation, and receive the evidence which was improperly excluded.